DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 9-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (2012/0245713).

With respect to claim 1, Chen et al. teaches an information processing apparatus (Fig. 2) comprising: a processor (42) configured to operate a device (451-455), based on biological information generated (i.e. brain waves and their respective intensities) from a user [0005] who has received an external stimulus (via a plurality of stimulation units [0017]).

	With respect to claim 2, Chen et al. teaches the information processing apparatus (Fig.2) wherein in a case where a difference between the biological information (brain wave intensity) and reference biological information (i.e. a preset threshold) indicating an operation of the device (i.e. a control signal for an operation of the device 451-455) is within an allowable range (i.e. between , the processor operates the device based on the biological information (i.e. the information apparatus allows the control signal to be sent to the device [0042]).

	With respect to claims 3 and 4, Chen et al. teaches the information processing apparatus (Fig.2) wherein before operating the device (451-455) based on the biological information (brain waves), the processor (42) outputs information for inquiring the user whether or not to operate the device (i.e. as 42 controls a display 41 for showing visual stimulations for a user to operate a device or not, [0022], and in a case of receiving an instruction to operate the device from the user (i.e. via step 76 based on these received brain waves after stimulation, Fig. 1), the processor (42) operates the device (i.e. the selected and to be controlled device 451-455).

	With respect to claims 5 and 6, Chen et al. teaches the information processing apparatus (Fig.2) wherein in a case of stopping the operation of the device (451-455), the processor (42) stops the operation of the device (451-455), without inquiring the user whether or not to the operate the device (as the comparison unit will determine the brain-wave signal is within a reference value and if not the operation of the device does not occur [0033]).

	With respect to claims 9 and 10, Chen et al. teaches the information processing apparatus wherein the external stimulus (is capable of being) is a voice of a conversation partner of the user.  
Note: the recited “voice” is not part of the claimed combination of a processing apparatus and therefore reads as an intended use limitation.  Further, the apparatus of Chen et al. is capable of performing the intended use limitation by measuring a brain wave, insofar as what is structurally recited defining the apparatus itself, as the apparatus of Chen et al. is capable of sensing a brain wave after any stimulus.

With respect to claim 11, Chen et al. teaches the information processing apparatus wherein the external stimulus (is capable of being) an odor.  
Note: the recited “odor” is not part of the claimed combination of a processing apparatus and therefore reads as an intended use limitation.  Further, the apparatus of Chen et al. is capable of performing the intended use limitation, insofar as what is structurally recited defining the apparatus itself is capable of sensing a brain wave after any stimulus. 

With respect to claim 12, Chen et al. teaches the information processing apparatus wherein the external stimulus (is capable of being) a temperature.
Note: the recited “temperature” is not part of the claimed combination of a processing apparatus and therefore reads as an intended use limitation.  Further, the apparatus of Chen et al. is capable of performing the intended use limitation, insofar as what is structurally recited defining the apparatus itself is capable of sensing a brain wave after any stimulus.

With respect to claim 13, Chen et al. teaches the information processing apparatus wherein the external stimulus (is capable of being) a situation that the user views (as Chen et al. discloses a display 42 being used to simulate the user [0046]).  Note: the recited “situation” is not part of the claimed combination of a processing apparatus and therefore reads as an intended use limitation.  Further, the apparatus of Chen et al. is capable of performing the intended use limitation via the taught display, insofar as what is structurally recited defining the apparatus itself is capable of sensing a brain wave after any stimulus.

With respect to claim 14, Chen et al. teaches the information processing apparatus wherein the processor (42) does not operate the device (451-455) based on the biological information (as the brain waves would indicate the user is sleeping and would not be able to view the display or be in any condition to operate the devices), while the user is sleeping.

With respect to claim 15, Chen et al. teaches the information processing apparatus wherein the processor (42) changes a performance level of the device (451-455) according to a magnitude of a change in the biological information (as based on a comparison of the brain wave value to a reference value, the device performance level, i.e. operated or not, will be determined [0033]).

With respect to claim 16, Chen et al. teaches the information processing apparatus wherein the processor changes a performance level of the device according to a change speed (i.e. time intervals) of the biological information (as the signals a broken down into time periods for averaging [0040-0042], and based on the averaged values when compared to a reference value [0042], a device is either operated or not).

With respect to claim 17, Chen et al. teaches the information processing apparatus wherein in a case where a plurality of pieces of biological information are measured (as a plurality of brain waves are received) from the user, the processor (42) operates the device (451-455), based on the biological information (brain waves), according to a predetermined priority (as a predetermined priority, as structurally defined, is capable of being a predetermined intent of a user when deciding which device to operate).

With respect to claim 18, Chen et al. teaches the information processing apparatus wherein in a case where, within a predetermined time (i.e. a second time period) from a time when the biological information (i.e. a time when a first brain wave is received) indicating the operation on the device (i.e. one of 451-455) is measured from the user, another type of biological information indicating (i.e. a second type of brain wave created from a second visual stimulus, as the types of brain waves with be indicative to the different times of visual stimulations) an operation different from the operation is measured from the user (i.e. a to-be-controlled device), the processor operates the device, based on the biological information, according to a predetermined priority (as a predetermined priority, as structurally defined, is capable of being a predetermined intent of a user when deciding which device to operate).

With respect to claim 19, Chen et al. teaches the information processing apparatus wherein the biological information is a brain wave [0007-0008]. 

With respect to claim 20, Chen et al. teaches a non-transitory computer readable medium storing a program (seen in Fig. 1) causing a computer (42) to operate a device (451-455), based on biological information (brain waves) generated from a user who has received an external stimulus [0017].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (2012/0245713) in Fujiwara (WO2015141109A1).
	With respect to claims 7 and 8, Chen et al. teaches all that is claimed in the above rejection of claims 3 and 4 but remains silent regarding a case of reducing a performance level of the device, the processor reduces the performance level of the device, without inquiring the user whether or not to operate the device.
	Fujiwara teaches a similar information processing apparatus where in a case of reducing a performance level of a device (i.e. a case where a user is in a sleeping environment and an air conditioner volume is reduced [0039]), a processor (as indirectly taught with in the disclosed computer [0013]) reduces a performance level (air volume) of the device (the air conditioner), without inquiring the user whether or not to operate the device (as the changes occurring during a sleep cycle of the user based on sensed biological signals [0053] [0141]).
	It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to modify the processing apparatus of Chen et al. to include as one of the controllable devices, the air conditioner of Fujiwara and corresponding control logic, to automatically operate the device when a user’s attention is distracted or not paying attention.  By monitoring the user’s biological responses to the user’s environment improves the processing apparatus of Chen et al. by bettering the user’s experience while using the apparatus [0075], allowing for finer control of a device when a user is distracted or not paying attention.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sakaguchi et al. (2013/0053720) which teaches using various sensors to adapt a control signal based on brain waves.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW G MARINI whose telephone number is (571)272-2676. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on 571-272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW G MARINI/Primary Examiner, Art Unit 2853